

 
EXECUTION COPY
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 11th day of June, 2008
(the “Effective Date”) by inVentiv Health, Inc., a Delaware corporation with its
principal place of business at 200 Cottontail Lane, Somerset, New Jersey 08873
(the “Company”), and Eran Broshy, residing at 88 Central Park West, Apartment
1W, New York, NY 10023 (the “Executive”).
 
WHEREAS, the parties wish to set forth the terms and conditions upon which the
Company will employ Executive;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:
 
Section 1. Position; Title; Duties.  Executive shall serve as Executive Chairman
of the Board of the Company and shall perform services consistent with that
position and as may be reasonably assigned to him from the Board of Directors of
the Company (the “Board”).
 
Section 2. Extent of Services. Executive agrees to devote such portion of his
business time and attention to the performance of his duties under this
Agreement as is consistent with the requirements of his position or reasonably
requested by the Board of Directors.  He shall perform his duties to the best of
his ability and shall use his best efforts to further the interests of the
Company.  Executive shall perform his duties in the Company’s New York City and
New Jersey metropolitan area offices and will be required to travel as necessary
to perform the services required of him under this Agreement.  It is understood
that Executive will maintain his principal residence in New York City and it is
anticipated that his principal place of business will be in the New York – New
Jersey metropolitan area.
 
Section 3. Compensation.  (a)  The Company shall pay Executive an annual base
salary of $300,000, subject to annual review by the Board (it being understood
that any determination the Board is required or entitled to make hereunder,
other than a determination pursuant to Section 1 or 7(c), may be made by the
Compensation Committee of the Board), which may increase, but not decrease the
amount thereof (the “Base Salary”).  The Base Salary shall be payable in
installments in accordance with the Company’s ordinary payroll practices, minus
such deductions as may be required by law or reasonably requested by Executive.
 
(b)  Executive shall be eligible to receive option grants for the purchase of
shares of the common stock of the Company (“Options”) at the discretion of the
Board; provided that no Option shall have an exercise price less than the fair
market value of the common stock of the Company on the date of grant.  Under the
circumstances provided in Sections 7 through 9, all Options held by Executive
shall become fully vested.
 
(c)  Executive shall be eligible to receive grants of restricted shares of the
common stock of the Company (“Restricted Shares”) at the discretion of the
Board.  Under the circumstances provided in Sections 7 through 9, all restricted
shares held by Executive shall become fully vested.
 
Section 4. Term of Employment.  Executive is an employee “at will” and subject
to the provisions of Sections 7 through 9 hereof, Executive’s employment with
the Company may be terminated by the Company or by Executive at any time for any
reason.
 
Section 5. Fringe Benefits.  (a)  Benefits.  Executive shall be entitled to all
benefits generally available to senior executives of the Company.
 
(b)   Vacation.  Executive shall be entitled to five (5) weeks of vacation
during each year of employment.  Executive shall be entitled to sick leave and
holidays in accordance with the policy of the Company applicable to its senior
executives.
 
(c)   Car Allowance.  Executive shall be entitled to monthly car allowance
$833.00, paid as taxable wages.  The allowance will end effective with
Executive’s termination.
 
(d)           Life Insurance.  The Company shall maintain for the benefit of
Executive during the term of his employment a minimum of $2.5 million in term
life insurance.
 
Section 6. Reimbursement of Business Expenses.  The Company shall reimburse
Executive in accordance with Company’s policies for all reasonable out-of-pocket
costs incurred or paid by Executive in connection with or related to, the
performance of his duties, responsibilities or services under this Agreement,
upon presentation by Executive of documentation, expense statements, vouchers,
and/or such other supporting information as the Company may reasonably request.
 
Section 7. Termination of Employment Prior to a Change in Control.
 
(a) Accrued Amounts.  In the event of the termination of Executive’s employment
for any reason, Executive shall be entitled to (A) unpaid Base Salary through
the date of termination; (B) any benefits due to Executive under any employee
benefit plan of the Company and any payments due to Executive under the terms of
any Company program, arrangement or agreement, excluding any severance program
or policy and (C) any expenses owed to Executive ((A), (B) and (C) collectively,
the “Accrued Amounts”). Except as provided in Section 7(b), Executive shall have
no further right or entitlement under this Agreement upon a termination of
Executive’s employment within the scope of this Section 7.
 
(b) Termination Without Cause; For Good Reason. The Company may terminate
Executive’s employment without Cause (other than by reason of Disability) and
Executive may terminate his employment for Good Reason, in each case upon thirty
(30) days prior written notice (which, in the case of a termination of
employment by Executive for Good Reason, shall be given within ninety (90) days
of the event or circumstance constituting Good Reason).  In the event that the
Company terminates Executive’s employment without Cause (other than by reason of
Disability) or Executive terminates his employment for Good Reason, in either
case prior to a Change in Control, Executive shall be entitled to the following
in lieu of any payments or benefits under any severance program or policy of the
Company:
 
(i)           the Accrued Amounts;


(ii)           a lump sum cash severance payment, payable, subject to Section
20, within 10 business days of termination, equal to two times the Executive’s
highest Base Salary  (subsequent to the Effective Date) as of the date of
termination;


(iii)           continued coverage for a period of eighteen months commencing on
the date of termination under any Company life insurance plan in which Executive
was participating immediately prior to the date of termination;


(iv)           the health insurance benefits described below; and


(v)           full vesting of all Options, Stock Appreciation Rights and
Restricted Shares previously granted to Executive, which Options and Stock
Appreciation Rights shall remain exercisable for the period determined in
accordance with Section 18.


If and to the extent the Company is not permitted under the terms of any
applicable plan or policy or applicable law to provide the benefits described in
clause (iii) above or Section 8(a)(iii) or 9(b)(iii) below, or if the provisions
of such benefits would cause any applicable plan to be deemed to be
discriminating in favor of highly compensated employees under the Employee
Retirement Income Security Act of 1974, as amended, the Company shall either (x)
provide equivalent benefits on an individual basis at no additional after-tax
cost to Executive (which may be accomplished by making payments to Executive
sufficient to pay, on an after-tax basis, the applicable portion of the premium
cost under the insurance policy(ies) maintained pursuant to Section 5(d) for the
applicable period following termination of Executive's employment with the
Company) or (y) pay to Executive an amount sufficient to permit Executive to
purchase equivalent benefits at no additional after-tax cost to Executive.


If Executive’s employment is terminated by the Company without Cause, if
Executive terminates his employment for Good Reason, if Executive's employment
terminates by reason of his death or if Executive is terminated for Disability
(a “Qualifying Termination”), then the Company shall continue health benefits to
Executive (and/or his spouse and eligible dependents, if any) equivalent to
those which would have been provided to them in accordance with the plans,
programs, practices and policies as made available to actively employed
executives of the Company (including, without limitation, co-pays, deductibles
and other required payments and limitations) as then in effect (or, if more
favorable, as in effect immediately prior to a Change in Control) (the “Welfare
Plans”), for a period of thirty-six months following such Qualifying Termination
(the “Continuation Period”).  If Executive does not make a timely election to
continue coverage under COBRA, the Continuation Period will be reduced by
eighteen (18) months.  If Executive is covered by health insurance of a
subsequent employer, the coverage provided under this Agreement will be
secondary to such other coverage.  Executive (or, where applicable, his spouse
and dependents) shall pay the full monthly premium cost of such medical coverage
for the Continuation Period.  The monthly premium cost during the Continuation
Period for Executive, spouse and dependents shall be the monthly COBRA premium
during the COBRA health care continuation coverage period under section 4980B of
the Code or, to the extent the COBRA coverage is not in effect, such amount as
is equal to the Company’s deemed cost of such medical coverage for Executive and
and/or his spouse and eligible dependents, if any, which shall be determined
actuarially by the Company’s advisors (the “Applicable Premium”).  During the
Continuation Period, the Company shall pay Executive (or, where applicable,
Executive’s spouse) an amount equal to the 135% of the Applicable Premium
described above (the “Advance Premium”), as in effect from time to time, which,
subject to Section 13(d), shall be made in advance on the first business day of
each month, commencing with the month immediately following Executive’s date of
termination, provided that, subject to Section 13(d), the first such payment
shall be made within thirty (30) days after Executive’s termination date.  The
Company shall have no further obligation to pay the Advance Premium after the
earlier of: (A) Executive (or, where applicable, his spouse and dependents)
ceasing to participate in the Welfare Plans and (B) the end of the Continuation
Period.
 
 
(c) Definition of “Cause”.  For purposes of this Agreement, the term “Cause”
shall mean (i) Executive’s willful and continuing failure (except where due to
physical or mental incapacity) to substantially perform his duties hereunder or
refusal or failure to follow the lawful directives of the Board, in either case
which is not remedied within 15 days  after receipt of written notice from the
Company specifying such failure; (ii) Executive’s willful malfeasance or gross
neglect in the performance of his duties hereunder resulting in material harm to
the Company; (iii) Executive’s conviction of, or plea of guilty or nolo
contendere to, a felony or a misdemeanor involving moral turpitude; (iv) the
commission by Executive of an act of fraud or embezzlement against the Company
or any affiliate; or (v) Executive’s willful material breach of any material
provision of this Agreement (as determined in good faith by the Board) which is
not remedied within 15 days after receipt of written notice from the Company
specifying such breach, provided that Executive shall be given the opportunity
to appear before the Board prior to the time such termination would otherwise
become effective.  For purposes of the preceding sentence, no act or failure to
act by Executive shall be considered “willful” unless done or omitted to be done
by Executive in bad faith or without reasonable belief that Executive’s action
or omission was in the best interests of the Company.
 
(d) Definition of “Good Reason”.  For purposes of this Agreement, the term “Good
Reason” shall mean the occurrence, without Executive’s express written consent,
of: (i) any adverse change in Executive’s title agreed to or effected by the
Board, (ii) any material diminution in Executive’s employment duties,
responsibilities or authority, or the assignment to Executive of duties that are
materially inconsistent with his position, that is not cured within 15 days
after written notice thereof is received from Executive; (iii) any reduction in
Base Salary; (iv) a relocation of Executive’s principal place of employment to a
location inconsistent with Section 2 hereof that would unreasonably increase
Executive’s commute; (v) during Executive’s employment with the Company, any
failure of Executive to be nominated for election as a director of the Company
or the removal of Executive as a director of the Company by the Board other than
for cause; (vi) any willful material breach by the Company of any material
provision of this Agreement that is not cured within 15 days after written
notice thereof is received from Executive; or (vii) any termination of
employment by Executive during the thirty day period following the one year
anniversary of a Change in Control.  Each of Executive's Option and Restricted
Share awards shall provide (and if outstanding are hereby amended to provide)
that such awards shall accelerate upon an event described in clause (v) that
occurs following a termination of Executive's employment (other than a
termination for Cause).
 
(e) In order to be eligible to receive any Severance Payment pursuant to Section
7(b) hereof, Executive must sign, prior to receiving such payment, a complete
release of all claims against Company (other than claims under this Section 7),
in substantially the form attached hereto as Exhibit I and such release must
have become effective in accordance with its terms.
 
Section 8. Disability; Death.
 
(a) Termination Upon Disability.  The Company may terminate Executive’s
employment by reason of Disability upon thirty (30) days prior written
notice.  If Executive is terminated for Disability, Executive shall be entitled
to the following in lieu of any payments or benefits under any severance program
or policy of the Company (but not in lieu of any disability benefits to which
Executive is entitled under any disability program or policy of the Company):
 
(i)           the Accrued Amounts;


(ii)           a lump sum cash severance payment, payable, subject to Section
18, within 10 business days of termination, equal to two times the Executive’s
highest Base Salary (subsequent to the Effective Date) as of the date of
termination, reduced by any amount previously paid to the Executive pursuant to
Section 9(a);


(iii)           continued coverage for a period of eighteen months commencing on
the date of termination under any Company life insurance plan in which Executive
was participating immediately prior to the date of termination;


(iv)           the health insurance benefits described in Section 7(b); and


(v)           full vesting of all Options, Stock Appreciation Rights and
Restricted Shares previously granted to Executive, which Options and Stock
Appreciation Rights shall remain exercisable for the period determined in
accordance with Section 18.


(b)           Definition of Disability.  For purposes hereof, "Disability" means
Executive's inability due to physical or mental incapacity to perform the duties
and services of his position for a period of 120 days.  At the Company's option,
such physical or mental incapacity may be determined by a physician selected by
the Company and reasonably acceptable to Executive or presumed by the Company on
the basis of Executive's failure to perform the duties and services of his
position for a period of 120 days.


(c)           Release.  In order to be eligible to receive any payment pursuant
to Section 8(a) hereof, Executive must sign, prior to receiving such payment, a
complete release of all claims against Company (other than claims under this
Section 10), in substantially the form attached hereto as Exhibit I and such
release must have become effective in accordance with its terms.


(d)           Death.  If Executive dies during the term of his employment with
the Company, (i) Executive's estate shall be entitled to the Accrued Amounts and
any death benefits to which Executive is entitled under any program or policy of
the Company providing such benefits, and the Company shall have no other
liability to Executive's estate in respect of any additional compensatory or
severance amount, (ii) Executive's spouse and eligible dependents, if any shall
be entitled to the health insurance benefits described in Section 7(b) and (iii)
all Options, Stock Appreciation Rights and Restricted Shares previously granted
to Executive shall immediately vest in full and shall remain exercisable for the
period determined in accordance with Section 18.
 
Section 9. Change in Control.
 
(a) Payment Upon Change in Control.  In the event of a Change in Control while
Executive is employed by the Company, Executive shall be entitled to the
following:


(i)           a lump sum cash payment, payable, subject to Section 18, within 10
business days of the Change in Control, equal to two times the Executive’s
highest Base Salary (subsequent to the Effective Date) as of the date of the
Change in Control;


(ii)           full vesting of all Options, Stock Appreciation Rights and
Restricted Shares previously granted to Executive, which Options and Stock
Appreciation Rights shall remain exercisable for the period determined in
accordance with Section 18; and
 
(iii)           any Gross-Up Payment due in accordance with Section 9(c) hereof.
 
(b) Termination Without Cause; For Good Reason.  In the event that the Company
terminates Executive’s employment other than for Cause or Executive terminates
his employment for Good Reason within 13 months following a Change in Control,
Executive shall be entitled to the following in lieu of any payments or benefits
under any severance program or policy of the Company:
 
(i)           the Accrued Amounts;


(ii)           a lump sum cash severance payment, payable, subject to Section
18, within 10 business days of termination, equal to the Executive’s highest
Base Salary (subsequent to the Effective Date) as of the date of the Change in
Control;


(iii)           continued coverage for a period of thirty-six months commencing
on the date of termination under any Company life insurance plan in which
Executive was participating immediately prior to the date of termination;


(iv)           the health insurance benefits described in Section 7(b); and
 
(v)           any Gross-Up Payment due in accordance with Section 9(c) hereof.
 
(c) Gross-Up
Payment.  (i)                                                      Anything in
this Agreement to the contrary notwithstanding, in the event it shall be
determined that any payment, award, benefit or distribution (or any acceleration
of any payment, award, benefit or distribution) by the Company (or any of its
affiliated entities) or any entity which effectuates a Change in Control to or
for the benefit of Executive (whether pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 5(c)) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to Executive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and (y)
the product of any deductions disallowed because of the inclusion of the
Gross-Up Payment in Executive’s adjusted gross income and the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made.  For purposes of determining the amount of the
Gross-Up Payment, Executive shall be deemed to (i) pay federal income taxes at
the highest marginal rates of federal income taxation for the calendar year in
which the Gross-Up Payment is to be made, (ii) pay applicable state and local
income taxes at the highest marginal rate of taxation for the calendar year in
which the Gross-Up Payment is to be made, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes and (iii) have otherwise allowable deductions for federal income tax
purposes at least equal to those which could be disallowed because of the
inclusion of the Gross-Up Payment in Executive’s adjusted gross income.
 
(ii)           Notwithstanding the foregoing provisions of this Section 9(c), if
it shall be determined that Executive is entitled to the Gross-Up Payment, but
that the Parachute Value of all Payments does not exceed the Safe Harbor Amount
by the lesser of (A) 5% of the Safe Harbor Amount and (B) $50,000, then no
Gross-Up Payment shall be made to Executive and the amounts payable under this
Agreement shall be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount; provided, however, that in no event,
shall such reduction exceed $50,000.  The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing the payments and benefits
under the following sections in the following order: (i) the accelerated vesting
of equity pursuant to Section 9(a)(ii), (ii) the cash payment under Section 9(b)
and (iii) the cash payment under Section 9(a)(i).  For purposes of reducing the
Payments to the Safe Harbor Amount, only amounts payable under this Agreement
(and no other Payments) shall be reduced.  If the reduction of the amounts
payable under this Agreement in accordance with this Section 9(c)(ii) would not
result in a reduction of the Parachute Value of all Payments to the Safe Harbor
Amount, no amounts payable under the Agreement shall be reduced pursuant to this
Section 9(c).  The Company’s obligation to make Gross-Up Payments under this
Section 9(c) shall not be conditioned upon Executive’s termination of
employment.
 
(iii)           Subject to the provisions of Section 9(c)(i), all determinations
required to be made under this Section 9(c), including whether and when a
Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determinations, shall be made by
PriceWaterhouse Coopers (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within fifteen (15)
business days of the receipt of notice from the Company or Executive that there
has been a Payment, or such earlier time as is requested by Executive or the
Company (collectively, the “Determination”).  In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Company and Executive shall jointly appoint
another nationally recognized public accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder).  All fees and expenses of the Accounting Firm shall
be borne solely by the Company and the Company shall enter into any agreement
requested by the Accounting Firm in connection with the performance of the
services hereunder.  The Gross-Up Payment under this Section 9(c) with respect
to any Payments shall be made no later than thirty (30) days following such
Payment.  The Determination by the Accounting Firm shall be binding upon the
Company and Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the Determination, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”) or Gross-Up Payments are made by the Company which should
not have been made (“Overpayment”), consistent with the calculations required to
be made hereunder.  In the event that Executive thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or for the
benefit of Executive.  In the event the amount of the Gross-Up Payment exceeds
the amount necessary to reimburse Executive for his Excise Tax, the Accounting
Firm shall determine the amount of the Overpayment that has been made and any
such Overpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by Executive (to the
extent he has received a refund if the applicable Excise Tax has been paid to
the Internal Revenue Service) to or for the benefit of the Company.  Executive
shall cooperate, to the extent his expenses are reimbursed by the Company, with
any reasonable requests by the Company in connection with any contests or
disputes with the Internal Revenue Service in connection with the Excise Tax;
provided that (i) the Company shall bear and pay directly all legal and other
costs and expenses of Executive's representation in connection with such contest
or dispute and (ii) the Company shall indemnify and hold Executive harmless on
the terms provided above for any additional Excise Tax (including interest and
penalties) imposed as a result of such contest or dispute.


(v)           The following terms shall have the following meanings for purposes
of this Section 9(c).
 
(A)  
 “Parachute Value” of a Payment shall mean the value of such Payment the date of
the change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

 
(B)  
The “Safe Harbor Amount” means 2.99 times Executive’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code.

 
 
(d) Definition of "Change in Control".  For purposes of this Agreement, “Change
in Control” means
 


 
(i)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of either
(A) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 9(d)(1), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company or (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company;



 
(ii)
Individuals who, as of the Effective Date, constituted the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;



 
(iii)
Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be and (B) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or



 
(iv)
Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



(e)           Release.  In order to be eligible to receive any payment pursuant
to Section 9(b) or, with respect to Section 9(b), Section 9(c) hereof, Executive
must sign, prior to receiving such payment, a complete release of all claims
against Company (other than claims under this Section 9), in substantially the
form attached hereto as Exhibit I and such release must have become effective in
accordance with its terms.
 
Section 10. Non-Solicitation and Non-Competition.  (a)  Except as provided in
paragraph (f) below, Executive agrees that while Executive is employed pursuant
to this Agreement and for a period of twelve (12) months following termination
of Executive’s employment by the Company for any reason (the “Non-Competition
Period”), whether by action of Executive or the Company, Executive will not,
except as otherwise provided herein, engage or participate, directly or
indirectly as principal, agent, executive, employer, consultant, stockholder,
partner or in any other individual capacity whatsoever, in the conduct or
management of, or own any stock or any other equity investment in or debt of,
any business which is competitive with any business conducted by the Company.
 
(b) For the purpose of this Agreement, a business shall be considered to be
competitive with the business of the Company if such business is engaged in
providing outsourced commercialization services to the pharmaceutical industry
or any other business in which the Company is engaged at the time of termination
of Executive’s employment; provided that a pharmaceutical company shall not be
deemed to be competitive if the services Executive renders to such a company do
not involve providing outsourced commercialization services or any other
business in which the Company is engaged at the time of termination of
Executive’s employment.
 
(c) During the Non-Competition Period, Executive will not, for his own benefit
or for the benefit of any person or entity other than the Company, (i) solicit,
or assist any person or entity other than the Company to solicit any officer,
director, executive or employee of the Company to leave his/her employment,
(ii) hire or cause to be hired for Executive’s benefit any present or former
officer, director, executive or employee of the Company, or (iii) engage any
present or former officer, director, executive or employee of the Company as a
partner, contractor, sub-contractor, employee, consultant or other business
associate of Executive.
 
(d) During the Non-Competition Period, Executive will not (i) solicit, or assist
any person or entity other than the Company to solicit, any person or entity
that is a client of the Company, or has been a client of the Company during the
twelve (12) months prior to the date of termination of Executive’s employment,
to purchase outsourced commercialization services or any other products or
services the Company provides to a client, or (ii) interfere with any of
Company’s business relationships.
 
(e) Executive acknowledges that (i) the markets served by the Company are
national in scope and are not dependent on the geographic location of the
executive personnel or the businesses by which they are employed, and (ii) the
above covenants are manifestly reasonable on their face, and the parties
expressly agree that such restrictions have been designed to be reasonable and
no greater than is required for the protection of the Company.
 
(f) Nothing in this Agreement shall he deemed to prohibit Executive from owning
equity or debt investments in any corporation, partnership or other entity which
is competitive with the Company, provided that such investments (i) are passive
investments and constitute one percent (1%) or less of the outstanding equity
securities of such an entity the equity securities of which are traded on a
national securities exchange or other public market and (ii) are approved by the
Company.
 
(g) The parties to this Agreement mutually agree that, in recognition of
Company’s dependence on Executive’s experience to carry out its business plan
and Executive’s senior and key position in the Company, the restrictions
detailed in this Section 10 are necessary and appropriate to give effect to the
intended relationships of the parties.  Executive agrees that because damages
arising from violations of this Section 10 are extremely difficult to quantify
with certainty, injunctive relief will be necessary to effect the intent of such
Section.  Accordingly, Executive hereby consents to the imposition of a
preliminary or permanent injunction as a remedy to this breach of this
Section 10.
 
(h) It is the desire and intent of the parties hereto that the restrictions set
forth in this Section 10 shall be enforced and adhered to in every particular,
and in the event that any provision, clause or phrase shall be declared by a
court of competent jurisdiction to be judicially unenforceable either in whole
or in part – whether the limit be in duration, geographic coverage or scope of
activities precluded – the parties agree that they will mutually petition the
court to sever or limit the unenforceable provisions so as to retain and
effectuate to the greatest extent legally permissible the intent of the parties
as expressed in this Section 10.
 
(i) For purposes of Sections 10 and 11 of this Agreement, the “Company” shall be
deemed to refer to the Company and each of its subsidiaries.
 
Section 11. Confidential Information
 
.  (a)  Executive shall not (for his own benefit or the benefit of any person or
entity other than the Company) use or disclose any of the Company’s trade
secrets or other confidential information.  The term “trade secrets or other
confidential information” includes, by way of example, matters of a technical
nature, “know-how”, computer programs (including documentation of such
programs), research projects, and matters of a business nature, such as
proprietary information about costs, profits, markets, sales, lists of
customers, and other information of a similar nature to the extent not available
to the public, and plans for future development.  After termination of this
Agreement, Executive shall not use or disclose trade secrets or other
confidential information unless such information becomes a part of the public
domain other than through a breach of this Agreement or is disclosed to
Executive by a third party who is entitled to receive and disclose such
information.
 
(b) Upon the effective date of notice of Executive’s or the Company’s election
to terminate this Agreement, or at any time upon the request of the Company,
Executive (or his heirs or personal representatives) shall deliver to the
Company all documents and materials containing either trade secrets and
confidential information relating to the Company’s business or privileged
information, and all documents, materials and other property belonging to the
Company, which in either case are in the possession or under the control of
Executive (or his heirs or personal representatives).
 
(c) All discoveries and works made or conceived by Executive during his
employment by the Company, jointly or with others, that relate to the Company’s
activities shall be owned by the Company.  The terms “discoveries and works”
include, by way of example, inventions, computer programs (including
documentation of such programs), technical improvements, processes, drawings,
and works of authorship, including sales materials which relate to wall media
products, sampling/comparing or services.  Executive shall promptly notify and
make full disclosure to, and execute and deliver any documents requested by, the
Company to evidence or better assure title to such discoveries and works by the
Company, assist the Company in obtaining or maintaining for itself at its own
expense United States and foreign patents, copyrights, trade secret protection
and other protection of any and all such discoveries and works, and promptly
execute, whether during his employment or thereafter, all applications or other
endorsements necessary or appropriate to maintain patents and other rights for
the Company and to protect its title thereto.  Any discoveries and works which,
within six (6) months after the termination of Executive’s employment by the
Company, are made, disclosed, reduced to a tangible or written form or
description, or are reduced to practice by Executive and which pertain to work
performed by Executive while with the Company shall, as between Executive and
the Company, be presumed to have been made during Executive’s employment by the
Company
 
Section 12. Enforcement.  Executive agrees that the Company’s remedies at law
for any breach or threat of breach by him of the provisions of Sections 10 and
11 hereof will be inadequate, and that the Company shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of Sections 10
and 11 hereof and to enforce specifically the terms and provisions thereof, in
addition to any other remedy to which the Company may be entitled at law or
equity.
 
Section 13. Indemnification.  The Company shall indemnify Executive against any
and all losses, liabilities, damages, expenses (including attorneys’ fees)
judgments, fines and amounts paid in settlement incurred by Executive in
connection with any claim, action, suit or proceeding (whether civil, criminal,
administrative or investigative), including any action by or in the right of the
Company, by reason of any act or omission to act in connection with the
performance of his duties hereunder to the full extent that the Company is
permitted to indemnify a director, officer, employee or agent against the
foregoing under applicable law.  The Company shall at all times cause Executive
to be included, in his capacity hereunder, under all liability insurance
coverage (or similar insurance coverage) maintained by any of the Company from
time to time.
 
Section 14. Attorney’s Fees and Costs.  In the event Executive institutes any
action to enforce his rights under this Agreement and prevails on at least one
material claim in such action, the Company shall pay Executive’s reasonable cost
and expenses (including legal fees) incurred in connection with such action.
 
Section 15. Tax Withholding.  Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all Federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.
 
Section 16. No Waiver.  Executive’s or the Company’s failure to insist upon
strict compliance with any provision of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.  Any provision of this
Agreement may be waived by either party; provided that any waiver by any person
of any provision of this Agreement shall be effective only if in writing and
signed by the person against whom enforcement of the waiver is sought and such
waiver must specifically refer to this Agreement and to the terms or provisions
being modified or waived.
 
Section 17. No Mitigation.  In no event shall Executive be obligated to seek
other employment or take other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts shall not be subject to offset or otherwise reduced whether or not
Executive obtains other employment.  The Company’s obligation to make any
payment pursuant to, and otherwise to perform its obligations under, this
Agreement shall not be affected by any offset, counterclaim or other right that
the Company may have against Executive for any reason.
 
Section 18. Section 409A.   The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Internal Revenue Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Effective Date (“Section 409A”).  The Company shall take, and Executive shall
cooperate with the Company in taking, all steps reasonably necessary to have
such benefits not be deferred compensation arrangements under Section 409A,
including adopting such amendments to this Agreement and appropriate policies
and procedures, including amendments and policies with retroactive effect, that
are reasonably necessary or appropriate to preserve the intended tax treatment
of the benefits provided by this Agreement, provided that (i) the Company will
not be required to take any such steps that impose any material additional costs
on the Company and shall not take any such steps that impose any material
additional costs on Executive (unless Executive otherwise consents thereto) and
(ii) the Company will not be liable for the failure to take any such steps or
for the imposition of any tax or penalty pursuant to Section 409A.
 
Without limitation of the preceding paragraph, the parties agree that:
 
(i)  With respect to the time period within which Executive may exercise any
outstanding stock options or stock appreciation rights, the parties agree to
avoid the imposition of Section 409A, Executive shall be entitled to exercise
such options and rights through the earliest of (i) the maximum date that is
permitted under Section 409A, (ii) the second anniversary of the date of
Executive’s termination or death or Disability, as applicable (or any longer
period during which executive officers generally are permitted to exercise stock
options or stock appreciation rights under such circumstances) and (iii) if
Executive's employment is terminated by the Company for Cause or by Executive
other than for Good Reason (and not by reason of death or Disability), Executive
shall be entitled to exercise such options and rights through such date as is
prescribed under the applicable incentive plan and grant documentation, and
further provided that in no event will the option or stock appreciation right
remain exercisable beyond its original term.
 
(ii)  For purposes of Section 9(c) and Section 14 of this Agreement, the Company
shall pay the fees and expenses of the Accounting Firm and/or the legal fees and
expense incurred as a result of any contest under Section 14 not later than the
end of the calendar year following the calendar year in which the related work
is performed or the expenses are incurred by the Accounting Firm or Executive,
as applicable, and the Company shall pay all other amounts that it is required
to pay to or on behalf of Executive under Section 9(c) of this Agreement not
later than the end of the calendar year following the calendar year in which the
related Taxes are remitted to the applicable taxing authority.  The amount of
such fees and expenses that the Company is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Company is
obligated to pay in any other calendar year, and Executive’s right to have the
Company pay such legal fees and expenses may not be liquidated or exchanged for
any other benefit.
 
(iii)  Subject to paragraph (iv) below, except as otherwise provided herein,
each lump sum payment that is to be made pursuant to this Agreement, other than
the payments described in Sections 7(b) and 8(a) of this Agreement, shall be
made not later than ninety (90) days following the date of the event giving rise
to such lump sum cash payment.
 
(iv)  If Executive is a “specified employee,” defined under Section 409A and as
determined by the Company in good faith in accordance with the Company’s
policies, on the date of his termination from employment with the Company, to
the extent required in order to comply with Section 409A, cash amounts to be
paid under Sections 7, 8 and 9 of this Agreement on account of Executive’s
termination of employment for any reason other than death (other than Accrued
Amounts) and any other amounts deemed to be “nonqualified deferred compensation”
under Section 409A shall be paid to Executive on the earlier of (i) the first
business day after the date that is six (6) months following Executive’s
“separation from service” within the meaning of Section 409A and (ii)
Executive’s death subsequent to Executive’s termination of employment for any
reason other than death, in each case, with interest from the date on which
payment would otherwise have been made, calculated at the applicable federal
rate provided under Section 7872(f)(2)(A) of the Code (“Interest”).
 
(v)  Any Gross-Up Payment described in Section 9(c) and any payments or
reimbursements of life or health insurance expenses pursuant to Section 7(b)
shall be made by the end of the calendar year next following the calendar year
in which the related taxes are remitted to the taxing authority by Executive.
 
(vi)  Any payment to be made pursuant to Section 9(a) of this Agreement shall be
made upon the Change in Control but in no event later than two and one-half (2
½) months following the year in which the Change in Control occurred.
 
(vii)  Each of the payments described in this Agreement shall be classified as a
“separate payment” under Section 409A. As used in this Agreement, a “termination
of employment” (or words of similar meaning) shall mean a “separation from
service” under Code Section 409A (and the Treasury Regulations promulgated
thereunder) and, subject to Section 13(d) of this Agreement, any benefit or
amount to be paid to, or with respect to, Executive, shall not be made until
Executive has a “separation from service” within the meaning of Section 409A of
the Code
 
Section 19. Advance Notice of Prospective Employment.  Executive agrees that
following the termination of his employment, prior to accepting employment with,
or agreeing to perform services for, any entity that competes with the Company,
he will notify the Company in writing of Executive’s intentions so as to provide
the Company with the opportunity to assess whether Executive’s employment or
retention may potentially violate any provisions of this Agreement.
 
Section 20. Miscellaneous Provisions.
 
(a) Notices.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit
with (i) the United States Postal Service, by registered or certified mail,
postage prepaid, or (ii) a reliable overnight courier service, addressed to the
other party at the address set forth above (in the case of the Company,
"Attention:  Chairman of the Compensation Committee").
 
(b) Pronouns.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.
 
(c) Entire Agreement.  This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement, including,
but not limited to, the Employment Agreement dated as of May 9, 2006 between
Executive and the Company, as heretofore amended.  Notwithstanding the
foregoing, all prior grant or award agreements relating to stock options and
restricted stock will remain in effect except to the extent explicitly modified
by this Agreement.
 
(d) Amendment.  This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.
 
(e) Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the State of New York, without regard to its
conflict of law principles.
 
(f) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns;
provided, however, that the obligations of Executive are personal and shall not
be assigned or delegated by him.
 
(g) Waiver.  No delays or omissions by the Company or Executive in exercising
any right under this Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Company or Executive on any one
occasion shall be effective only in that instance and shall not be construed as
a bar or waiver of any right on any other occasion.
 
(h) Captions.  The captions appearing in this Agreement are for the convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.
 
(i) Severability.  In case any provision of this Agreement shall be held by a
court with jurisdiction over the parties to this Agreement to be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.
 
(j) Cooperation of the Parties.  The Company and Executive agree to make all
reasonable efforts to cooperate to insure compliance with this Agreement.
 
(k) Duration of Terms.  The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’ employment, the Term or
this Agreement to the extent necessary to give effect to such rights and
obligations.
 
(l) Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
COMPANY
inVentiv Health, Inc.
EXECUTIVE
 
By: /s/ Per G.H. Lofberg
Name:  Per G.H. Lofberg
      Member, Compensation Committee of the Board of Directors
 
 
 
By:  /s/ Eran Broshy
Name:  Eran Broshy
 
 
By:  /s/ Mark Jennings
Name:  Mark Jennings
      Member, Compensation Committee of the Board of Directors
 




 
 
 

--------------------------------------------------------------------------------

 
